Citation Nr: 1217810	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1958 to July 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.   He contends that his hearing was normal on entrance and his hearing ability decreased during service.  He further contends that he was exposed to acoustic trauma in service during the numerous hours he flew and associated pre-flights on carrier decks.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c). 

No VA examination has been conducted to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.    

The Veteran is competent to report those symptoms that require only personal knowledge as it comes to him through his senses such as hearing loud noises and experiencing a decreased ability to hear during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's service treatment records (STRs) note that various audiometric and whisper testing of his hearing ability were conducted in May 1958, July 1962, July 1965, January 1965, and November 1965.  The Veteran's Form DD-214 notes that his military occupational specialty was as an aircraft technician.  His personnel records show he had hundreds of hours of flight time during service.  Given the Veteran's duties during service, his exposure to acoustic trauma is conceded.  

In a July 2007 written statement to the RO the Veteran noted that he would be out of the country from July 31 to October 3, 2007, and that he should not be scheduled for an examination during this time.  A July 2008 document from a VA Medical Center in Sarasota, Florida, notes that the Veteran failed to report to his audiological examination.  In his August 2008 Form 9 appeal to the Board the Veteran reported that he has never refused an examination and lives oversees most of the year and needs ample time to keep an appointment.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 

The Veteran reports that he could not attend his VA examination because he was out of the country and was not provided with adequate notice of it.  He thus has provided good cause for failing to report to his July 2008 examination.  See 38 C.F.R. § 3.655(a).  

August 2005 VA treatment records note that the Veteran uses hearing aides.  Given that the Veteran currently has hearing loss and may have tinnitus and was exposed to acoustic trauma during service, he should be provided with a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him that he will be scheduled for a VA audiological examination in conjunction with his claims of service connection for hearing loss and tinnitus and that it is imperative that he attend it.  In this letter inform him that if he cannot attend his examination that he should inform VA as to why, prior to the scheduled examination, and should indicate when he can attend an examination.  

2.  Sixty (60) days after the Veteran is sent the letter informing him of his upcoming examination, schedule him for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All necessary testing should be conducted.  As to any current hearing loss disability of either ear or tinnitus disability identified, the examiner is to provide an opinion as to whether it is as likely as not related to, or had its onset during, service, including exposure to loud noises during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note and discuss his STRs, including his audiometric and other hearing tests during service.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

VA is to include a copy of the letter informing the Veteran of its intent to schedule him for an examination; a copy of the letter informing him of the time and place of his audiological examination; and copies of any other correspondence with the Veteran regarding an examination in his claim file.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


